Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/1/21 has been entered. Claims 1-5, 9, 12-13, 15-16, 18-25, and 28-30 remain pending in the application with claims 1-4, and 18-25 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/1/21. 

Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive.
Applicant asserts that 112f should not be invoked. 
Examiner asserts that this has been addressed in previous office actions. Centering device and holding device are claimed to have a reasonably well understood meaning however no evidence of the sort has been presented.
Applicant asserts that the limitation “the distance between the support legs making sufficient room for allowing a fork of a forklift to pass below the drain pan and enabling to meet two different pallet jack standards in terms of fork size and flexibility” overcome the rejection of record because Fowler only allows the same fork size from all sides of the pan and therefore does not teach the two different pallet jack standards in terms of fork size and flexibility.
Examiner cannot located a standard for sizing and flexibility for pallet jacks. Examiner asserts that a standard fork size and a smaller fork size (thickness) would fit in this spacing and therefore meet the claim language if no standard for fork sizing and flexibility could be located. A different material for .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wherein the drain pan is provided with a centering device on a bottom wall of the drain pan for positioning the tank water heater at a predetermined position inside the drain pan in claim 12. This uses the nonce term device modified by functional limitations of center and for positioning the tank water heater at a predetermined position inside the drain pan. This is interpreted as a circular mechanical structure or a plurality of protrusions or sections which are shaped to closely follow the external shape of the tank water heater per Paragraph 0063. 
Claim 30 recites “a holding device which secures the tank water heater within the packaging”. This uses the nonce term device modified by functional language holding and which secures the tank heater within the packaging. This is interpreted to be Styrofoam or any other suitable material per Paragraphs 0066 and 0067.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12-13, 15-16, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the distance between the support legs making sufficient room for allowing a fork of a forklift to pass below the drain pan and enabling to meet two different pallet jack standards in terms of fork size and flexibility”. It is unclear what the different pallet jack standards in terms of size and flexibility comprise as a standard cannot be located for neither size nor flexibility. It is also not clear how a space under a drain pan would or would not make sufficient space in terms of flexibility. Although a pallet jack standard has not been located Examiner has interpreted this as if one is located to expedite prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 12, 15, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20190145661 to Gardner et al. (Gardner) in view of U.S. Patent 4007694 to Fowler et al. (Fowler) and All About Different Types of Pallets to Hoffman (Hoffman).
Regarding claim 5, Gardner teaches a tank water heater (1522, Figure 15); and a drain pan (Figure 2); wherein the drain pan is provided with support legs on its bottom side (212, Figure 2).
Gardner is silent on wherein the bottom side of the drain pan is provided with an iso-grid reinforcement structure and Gardner suggests wherein the drain pan is made of plastic with integrally molded support legs (Paragraphs 0044 and 0045 disclose plastic and injection molding as processes to make the device) but does not explicitly teach that the legs are integrally molded and made of plastic and wherein the support legs include at least a first support leg, a second support leg, a third support leg, and a fourth support leg arranged on the perimeter of the drain pan, wherein the support legs are arranged at a distance from each other, the first support leg being arranged at a first distance from the second support leg, the second support leg being arranged at a second distance from the third support leg, the third support leg being arranged at a third distance from the fourth support leg, and the fourth support leg being arranged at a fourth distance from the first support leg, the distance between the 
Fowler teaches wherein the bottom side of the drain pan is provided with an iso-grid reinforcement structure (19 and 19a, Figure 2) and wherein the drain pan is made of plastic with integrally molded support legs (Col. 3 lines 11-16 and Col. 2 lines 61-66) and wherein the support legs include at least a first support leg, a second support leg, a third support leg, and a fourth support leg arranged on the perimeter of the drain pan, wherein the support legs are arranged at a distance from each other, the first support leg being arranged at a first distance from the second support leg, the second support leg being arranged at a second distance from the third support leg, the third support leg being arranged at a third distance from the fourth support leg, and the fourth support leg being arranged at a fourth distance from the first support leg, wherein the first distance is equal to the third distance, the second distant is equal to the fourth distance and the first distance is larger than the second distance (1000, 1001, 1002, and 1003 in annotated Figure 2 below are spaced such that 1000 and 1001 are equally spaced with 1002 and 1003 and provide a first spacing. Additionally 1001 and 1002 are equally spaced with 1000 and 1003 which is different than the first spacing).

    PNG
    media_image1.png
    309
    517
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Fowler to provide wherein the bottom side of the drain pan is provided with an iso-grid reinforcement structure and wherein the drain pan is made of plastic with integrally molded support legs and wherein the support legs include at least a first support leg, a second support leg, a third support leg, and a fourth support leg arranged on the perimeter of the drain pan, wherein the support legs are arranged at a distance from each other, the first support leg being arranged at a first distance from the second support leg, the second support leg being arranged at a second distance from the third support leg, the third support leg being arranged at a third distance from the fourth support leg, and the fourth support leg being arranged at a fourth distance from the first support leg, the distance between the support legs enabling different types of lifting means to enter below the drain pan, wherein the first distance is equal to the third distance, the second distant is equal to the fourth distance and the first distance is larger than the second distance. Doing so would reinforce the device allowing it to support more weight and would provide a device that provides adequate structural integrity and stability while allowing for easy movement of the device.

Regarding claim 9, Gardner teaches wherein the bottom wall of the drain pan is flat in the area on which the tank water heater rests in the drain pan (shown in Figure 2).
Regarding claim 12, Gardner teaches wherein the drain pan is provided with a centering device on a bottom wall of the drain pan for positioning the tank water heater at a predetermined position inside the drain pan (210, Figure 2).
Regarding claim 15, Gardner teaches a tank water heater (1522, Figure 15); and a drain pan (Figure 2) provided with a sensor holder configured to hold a sensor (510, Figure 5).
Regarding claim 16, Gardner teaches wherein the sensor holder accommodates the sensor at predefined distance above an inner surface of a bottom wall of the drain pan (shown in Figures 5 and 8).
Regarding claim 28, Gardner is silent on a further support leg arranged at the center of the drain pan.
Fowler teaches a further support leg arranged at the center of the drain pan (shown in the center of Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Fowler to provide a further support leg arranged at the center of the drain pan. Doing so would reinforce the device allowing it to support more weight and .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Fowler, Hoffman, and U.S. Patent 6718788 to Shuck (Shuck).
Regarding claim 13, Gardner is silent on wherein the drain pan is provided with a discharge port.
Shuck teaches wherein the drain pan is provided with a discharge port (24, Figure 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of Shuck to provide wherein the drain pan is provided with a discharge port. Doing so would allow the drain pan to be emptied.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Fowler, Hoffman, and Water Heaters to OptiLedge (OptiLedge).
Regarding claim 29, Gardner is silent on a packaging which is attached to the drain pan using straps.
OptiLedge teaches a packaging (box shown in the Figures) which is attached to the drain pan using straps (attached by surrounding the entire device using black straps shown in the top two rows of Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gardner with the teachings of OptiLedge to provide a packaging which is attached to the drain pan using straps. Doing so would allow the device to be shipped.
Regarding claim 30, Gardner is silent on a holding device which secures the tank water heater within the packaging.
OptiLedge teaches a holding device which secures the tank water heater within the packaging (cardboard and plastic shown in the third row of pictures). It would have been obvious to one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/30/21